NUMBER 13-17-00542-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG
____________________________________________________________

RAYMOND TRENT PETEREK,                                                                       Appellant,

                                                     v.

MELISSA JEAN ALLISON,                               Appellee.
____________________________________________________________

             On appeal from the County Court at Law
                   of Aransas County, Texas.
____________________________________________________________

                               MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Contreras and Hinojosa
            Memorandum Opinion by Chief Justice Valdez

        Appellant, Raymond Trent Peterek, attempted to perfect an appeal from an order

denying his request for a teleconference signed on August 22, 2017, in cause no. A-15-

7029-FL. This Court previously issued a memorandum opinion and judgment on May

19, 2016, regarding this trial court cause number in cause number 13-16-00133-CV.1


        1 This Court dismissed the appeal for want of jurisdiction because appellant failed to timely perfect
his appeal from a final decree of divorce. See TEX. R. APP. P. 26.1.
       Upon review of the documents before the Court, it appeared that there was no

final, appealable judgment dated August 22, 2017. On October 6, 2017, the Clerk of this

Court notified appellant of this defect so that steps could be taken to correct the defect, if

it could be done. See TEX. R. APP. P. 37.1, 42.3. Appellant was advised that, if the

defect was not corrected within ten days from the date of receipt of the notice, the appeal

would be dismissed for want of jurisdiction. Appellant responded to the Court’s notice

and advised that we should have received the notice of appeal pertaining to a final order

concerning his motion for teleconference hearing.

       In terms of appellate jurisdiction, appellate courts only have jurisdiction to review

final judgments and certain interlocutory orders identified by statute. Lehmann v. Har-

Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). An appeal of an order denying a request

for a teleconference is not authorized by statute. See Id.

       The Court, having considered the documents on file and appellant's failure to

correct the defect in this matter, is of the opinion that the appeal should be dismissed for

want of jurisdiction.     Accordingly, the appeal is DISMISSED FOR WANT OF

JURISDICTION.       See TEX. R. APP. P. 42.3(a),(c).     All pending motions are likewise

dismissed.



                                                  /s/ Rogelio Valdez
                                                  ROGELIO VALDEZ
                                                  Chief Justice

Delivered and filed the
2nd day of November, 2017.



                                              2